ORDER

PER CURIAM.
Claimant appeals a decision of the Labor and Industrial Relations Commission (Commission) denying her claim for additional medical aid, but awarding her temporary total disability for 1-3/7 weeks beyond what South County Manor, Inc. had previously paid, and awarding claimant five percent permanent partial disability of the body as a whole referable to the low back. On November 5, 1993, the Commission entered its award unanimously affirming the ALJ’s award. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence, and an *930extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.-16(b).